1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING,                              Case No.: 18cv2845-LAB (JLB)
12                                 Plaintiff,
                                                ORDER STRIKING RENEWED
13    v.                                        MOTION FOR ENTRY OF
                                                DEFAULT
14    LEADEXCEL, INC., et al.,
15                             Defendants.
16
17         After the Court construed a joint answer as the answer of Defendant Ron
18   Taylor only, and not also LeadExcel, Plaintiff Anton Ewing quickly filed a request
19   for entry of default. The Court instructed the Clerk not to enter default immediately,
20   but instead gave LeadExcel 21 additional days, i.e., until November 25, to respond.
21   (See Docket no. 37.) If it did not respond by that date, Ewing was permitted to
22   renew his request.
23         Ewing has now filed a document identified as a request for entry of default,
24   including a points and authorities section chiding the Court for — in his view—
25   misunderstanding the law and his briefing, and miscalculating dates. This was
26   improper and pointless, and furthermore Ewing is wrong about the law. The Court
27   has discretion and authority to extend the time for a defendant to answer, and will
28   do so when — as was the case here — necessary to avoid unfairly surprising a

                                                1
                                                                           18cv2845-LAB (JLB)
1    defendant. Furthermore, including arguments in a request for entry of default by
2    the Clerk is not the proper way to seek reconsideration of the Court’s orders, and
3    is contrary to the Court’s standing order. See Standing Order in Civil Cases, ¶ 3(e).
4          The renewed request for entry of default (Docket no. 38) is ORDERED
5    STRICKEN, and the Clerk shall remove it from the docket. See Fed. R. Civ. P.
6    12(f)(1); Gallardo v. United States, 672 Fed. Appx. 726, 727 (9th Cir. 2016).
7          This order does not prevent Ewing from renewing his request for entry of
8    default, but any renewed request must comply with Fed. R. Civ. P. 55(a), as well
9    as other applicable rules and orders of the Court.
10
11         IT IS SO ORDERED.
12   Dated: December 3, 2019
13
14                                           Hon. Larry Alan Burns
                                             Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                          18cv2845-LAB (JLB)
